Per Curiam.
The plaintiff and. defendant are corporations engaged in the real estate business in the city of Minneapolis. In September, 1918, the plaintiff leased to the defendant certain real estate at the agreed rental of $250 per month, payable monthly at the office of the plaintiff. At that time the plaintiff had no regular office, but held its directors’ meeting® and transacted its business at the office of its secretary at 108 Phoenix building. In January, 1919, its board of directors passed a resolution to the effect that all rental should be paid to its treasurer, and caused a copy of the resolution to be served upon the defendant. Thereafter defendant paid the rent in accordance with the resolution, excepting for the month of December, 1919, for which it sent a check payable to the order of the plaintiff 'by mail to the plaintiff at 108 Phoenix building. The plaintiff’s secretary received the check, indorsed it as such secretary, cashed the same and thereafter appropriated the money to his own use. This action was brought to recover for the rent so paid for December, 1919. The case was tried before the court, who made findings of fact and ordered judgment in favor of the defendant. Judgment was so entered, from which plaintiff appeals.
The contention of plaintiff is that the judgment is not warranted by the findings of fact. With this contention we are unable to agree. No question was raised but that the check was perfectly good. It was payable to the plaintiff, its secretary indorsed it and received the money thereon, which facts were sufficient to justify the judgment.
Affirmed.